Title: From George Washington to William Livingston, 25 March 1778
From: Washington, George
To: Livingston, William



Dr Sir
Hd Qurs Valley Forge March 25. 1778.

I have strong reasons to suspect a Mr Banksson late a captain of Marines in our service, of being in the employ of the enemy as a spy. His family lives at Princetown. We have nothing against him that amounts to proof, and to seize him at present would answer no end; but to put it out of our power to detect and punish him. It were to be wished Your Excellency without discovering our Suspicions could fall upon some method to have him well watched, and if possible find out something to ascertain the fact. He is lately from Philadelphia and has offered me his services in that way as he proposes to return, in a few days taking this Camp in this way—If in the mean time any circumstance should arise within your knowledge you will be pleased to transmit it to me. I am Dr Sir Yr Most Obedt Sert.
